1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5

6     UNITED STATES OF AMERICA,                         Case No. 3:19-cv-00616-MMD-CLB

7                                    Plaintiff,                       ORDER
             v.
8
      UNKNOWN MANUFACTURER, MODEL
9     M2HB, .50 CALIBER RIFLE, SERIAL
      NUMBER 010013 CONVERTED INTO A
10    MACHINEGUN BY SBGW, et al.

11                               Defendants.

12
            This case stems from Plaintiff United States of America filing a civil complaint on
13
     October 9, 2019 for forfeiture in rem against (1) Unknown manufacturer, model M2HB, .50
14
     caliber rifle, serial number 010013 converted into a machinegun by SBGW 1; (2) MAADI,
15
     model ARM, 7.62x39 mm rifle, with obliterated serial number converted into a machinegun
16
     by SBGW; (3) Unknown manufacturer, model A, 9mm rifle, serial number SA14161
17
     converted into machinegun by SBGW; (4) Ruger, model mini-14, .223 caliber rifle, serial
18
     number 186-54192 made into a SBR by SBGW; (5) Sig Sauer, model MCX Rattler, .223
19
     caliber rifle, serial number 20L013436 made into a SBR by SBGW; and (6) American
20
     Tactical, 9mm rifle, serial number A774196 made into a SBR by SBGW (“Defendant
21
     Properties”). (ECF No. 1.) Defendant Properties were seized from Tina Clare and
22
     Raymond Clare. (ECF No. 1 at 3.) To date, no person or entity has filed a claim, answer,
23
     or responsive pleading to the Complaint. The United States subsequently sought and was
24
     granted entry of Clerk’s default against Defendant Properties and all persons or entities
25
     who may claim an interest in Defendant Properties—including Silver Bullet Gun Works.
26
     (ECF Nos. 8, 9.) Presently before the Court is the United States’ motion for entry of default
27

28          1“SBGW”   refers to Silver Bullet Gun Works. (See ECF No. 1 at 5.)
1    judgment and final judgment of forfeiture against the same persons and entities, which

2    was filed on February 28, 2020 (“Motion”). (ECF No. 10.) The Motion is accompanied by

3    a proposed order of default judgment of forfeiture and final judgment of forfeiture, which

4    details that the United States has satisfied the requisite requirements to obtain default

5    judgment here. (ECF No. 10-2.) There has been no response to the Motion to date.

6           In light of the lack of any response to the Motion, the Court will grant the Motion

7    pursuant to Local Rule 7-2(d) and adopt the proposed order. See LR 7-2(d) (providing that

8    “failure of an opposing party to file points and authorities in response to any motion, except

9    a motion under Fed. R. Civ. P. 56 or a motion for attorney[s’] fees, constitutes a consent

10   to the granting of the motion”).

11          It is therefore ordered that the United States’ motion for default judgment (ECF No.

12   10) is granted and the Court adopts the accompanying proposed order (ECF No. 10-2).

13          It is further ordered that the Clerk of the Court enter default judgment of forfeiture

14   against all persons or entities who may claim an interest in Defendants.

15          It is further ordered that the Clerk enter final judgment of forfeiture in favor of the

16   United States and against Defendants, Tina Clare, Raymond Clare, Silver Bullet Gun

17   Works, and all other persons and entities who may claim an interest in Defendants.

18          The Clerk is directed to enter final judgment pursuant to this and the signed

19   proposed order, which should be attached hereto, and close this case.

20          DATED THIS 27th day of March 2020.

21

22

23                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                   2
